Exhibit 10.3

 

Execution Version

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Dated as of December 14, 2017

 

by and among

 

SELECT INCOME REIT,

 

as Borrower,

 

THE LENDERS PARTY HERETO,

 

as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
December 14, 2017, by and among SELECT INCOME REIT, a real estate investment
trust organized under the laws of the State of Maryland (the “Borrower”), each
of the Lenders party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (together with its successors and assigns, the
“Administrative Agent”).

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Credit Agreement dated as of January 9,
2015 (as amended and as in effect immediately prior to the effectiveness of this
Amendment, the “Credit Agreement”); and

 

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
desire to amend certain provisions of the Credit Agreement on the terms and
conditions contained herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Specific Amendments to Credit Agreement.  The parties hereto agree
that the Credit Agreement is amended as follows:

 

(a)           The Credit Agreement is amended by adding the following
definitions to Section 1.1. thereof in the appropriate alphabetical location:

 

“ILPT” means Industrial Logistics Properties Trust, a real estate investment
trust organized under the laws of the State of Maryland.

 

“ILPT Credit Facility” means the maximum principal amount $750,000,000 secured
credit facility to be obtained by ILPT in advance of the completion of ILPT
Offering, as described in the ILPT Registration Statement.

 

“ILPT Offering” means the occurrence of the initial public offering of common
stock by ILPT, as contemplated in the ILPT Registration Statement.

 

“ILPT Registration Statement” means ILPT’s registration statement on Form S-11
filed on November 21, 2017 with the Securities and Exchange Commission.

 

“RMR Inc.” means The RMR Group Inc., a Maryland corporation, together with its
successors and permitted assigns.

 

“RMR Managed REIT” means any real estate investment trust managed by RMR
(including, following the ILPT Offering, ILPT).

 

(b)           The Credit Agreement is amended by restating the definitions of
“Business Management Agreement”, “EBITDA”, “Excluded Subsidiary”, “Funds From
Operations”, “Property Management Agreement”, “Restricted Payment”, “RMR”,
“Subsidiary”, “Total Asset Value”, “Unconsolidated Affiliate”, “Unencumbered
Asset”, “Unencumbered Asset Value”, “Unencumbered Mortgage Note”, “Unencumbered
Net Operating Income” and “Unsecured Indebtedness” set forth in Section 1.1.
thereof in their entirety as follows:

 

--------------------------------------------------------------------------------


 

“Business Management Agreement” means that certain Second Amended and Restated
Business Management Agreement dated as of June 5, 2015, as amended, by and
between the Borrower and RMR.

 

“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of (a) net income (or loss) of such Person for such period
determined on a consolidated basis exclusive of the following (but only to the
extent included in the determination of such net income (loss) for such period):
(i) depreciation and amortization expense; (ii) interest expense; (iii) income
tax expense; (iv) extraordinary or non-recurring items including gains or losses
from the sale of Properties; and (v) in the case of the Borrower and its
Subsidiaries, equity in the earnings (or loss) of Unconsolidated Affiliates, RMR
Managed REITs (including ILPT following the ILPT Offering and after it ceases to
be a Subsidiary of the Borrower) and RMR Inc., but only in the case of any RMR
Managed REIT or RMR Inc., if such RMR Managed REIT or RMR Inc. would be an
Unconsolidated Affiliate but for the last sentence of the definition of that
term; plus (b) in the case of the Borrower and its Subsidiaries cash dividends
(other than extraordinary cash dividends or distributions) received by the
Borrower or its Subsidiaries from RMR Managed REITs or RMR Inc. during such
period; plus (c)  such Person’s Ownership Share of EBITDA of its Unconsolidated
Affiliates.  Straight line rent leveling adjustments required under GAAP, and
amortization of intangibles pursuant to FASB ASC 805, shall be disregarded in
determinations of EBITDA.   For purposes of this definition, nonrecurring items
shall be deemed to include (x) gains and losses on early extinguishment of
Indebtedness, (y) non-cash severance and other non-cash restructuring charges
and (z) transaction costs of acquisitions not permitted to be capitalized
pursuant to GAAP.

 

“Excluded Subsidiary” means any Subsidiary (a) which holds title to assets which
are or are to become collateral for any Secured Indebtedness of such Subsidiary,
is an owner of the Equity Interests of a Subsidiary holding title to such assets
(but has no assets other than such Equity Interests and other assets of nominal
value incidental thereto), or is required to be a single purpose entity in
connection with any Secured Indebtedness and (b) which is prohibited from
Guarantying the Indebtedness of any other Person (other than another Excluded
Subsidiary) pursuant to (i) any document, instrument or agreement evidencing
such Secured Indebtedness, or (ii) a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition to the extension of such Secured
Indebtedness.  In addition, each of ILPT and its Subsidiaries shall be deemed to
be an Excluded Subsidiary so long as (A) any Person that is not an Affiliate of
the Borrower owns any Equity Interest in ILPT and (B) in the case of a
Subsidiary of ILPT, neither the Borrower nor any of its Affiliates (other than
ILPT and its Subsidiaries) owns any Equity Interest in such Subsidiary.

 

“Funds From Operations” means, for any period, net income available for common
shareholders of the Borrower for such period determined on a consolidated basis,
exclusive of the following (to the extent included in the determination of such
net income): (a) depreciation and amortization; (b) gains and losses from
extraordinary or non-recurring items; (c) gains and losses on sales of real
estate; (d) gains and losses on investments in marketable securities;
(e) provisions/benefits for income taxes for such period; and (f) Funds From
Operations attributable to any Investment held, directly or indirectly, by the
Borrower in any RMR Managed REIT; provided, however, cash dividends in respect
of such Investments in any RMR Managed REIT that have been actually received by
the Borrower or any Subsidiary during such period, shall not be excluded from
Funds From Operations by virtue of this clause (f).

 

2

--------------------------------------------------------------------------------


 

“Property Management Agreement” means that certain Second Amended and Restated
Property Management Agreement dated as of June 5, 2015, as amended, by and
between RMR and the Borrower, on behalf of itself and its Subsidiaries.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding, except a dividend or distribution payable solely in shares of a
class of stock to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
or other Equity Interest of the Borrower or any of its Subsidiaries now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

 

“RMR” means The RMR Group LLC, together with its successors and permitted
assigns.

 

“Subsidiary” means, for any Person, subject to the ninth sentence of
Section 1.2., any corporation, partnership, limited liability company or other
entity of which at least a majority of the Equity Interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other individuals performing similar functions of such corporation, partnership,
limited liability company or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.

 

“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended:
(a)(i) Property EBITDA determined on a consolidated basis for such fiscal
quarter and which is attributable to the Properties of the Borrower and its
Subsidiaries (excluding Property EBITDA attributable to Properties acquired or
disposed of during such fiscal quarter) times (ii) 4 and divided by (iii) the
Capitalization Rate; (b) the purchase price paid for any Property acquired
during such fiscal quarter or any of the prior three fiscal quarters (less any
amounts paid as a purchase price adjustment, held in escrow, retained as a
contingency reserve, or other similar arrangements); (c) the value of the
Borrower’s equity Investments in RMR Managed REITs as of the end of such fiscal
quarter, such value determined at the lower of cost or Fair Market Value;
(d) all Marketable Securities, cash, and cash equivalents; (e) accounts
receivable that are not (i) owing in excess of 90 days as of the end of such
fiscal quarter or (ii) being contested in writing by the obligor in respect
thereof (in which case only such portion being contested shall be excluded from
Total Asset Value); (f) prepaid taxes and operating expenses as of the end of
such fiscal quarter; (g) the book value of all construction in progress; (h) the
book value of all other tangible assets as of the end of such fiscal quarter
(provided, however, that to the extent the book value of all other tangible
assets of the Borrower as of the end of such fiscal quarter would in the
aggregate account for more than 5.0% of Total Asset Value, such excess shall be
excluded); (i) the book value of all Unencumbered Mortgage Notes; (j) the value
of the Borrower’s equity Investments in RMR Inc. as of the end of such fiscal
quarter, such value determined at Fair Market Value; and (k) the Borrower’s
Ownership Share of the preceding items of its Unconsolidated Affiliates.  To the
extent that the value of the Borrower’s equity Investments in RMR Managed REITs
would in the aggregate account for more than 25.0% of Total Asset Value, such
excess shall be excluded.  To the extent that the value of the Borrower’s equity
Investments in RMR Inc. would in the aggregate account for more than 3.0% of
Total Asset Value, such excess shall be excluded.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, for purposes of determining Total Asset Value at
any time, (i) the Borrower may, in addition to the Properties referred to in the
immediately preceding clause (b), include the purchase price paid for any
Property acquired during the period following the end of the fiscal quarter most
recently ended through the time of such determination (less any amounts paid as
a purchase price adjustment, held in escrow, retained as a contingency reserve,
or other similar arrangements and prior to allocations of property purchase
prices pursuant to FASB ASC 805 and the like) and (ii) for purposes of the
immediately preceding clause (d), the amount of Marketable Securities, cash, and
cash equivalents shall be calculated as of such date of determination rather
than as of the end of the fiscal quarter most recently ended.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
Notwithstanding the foregoing, neither (i) RMR Inc. nor (ii) any RMR Managed
REIT which is not a Subsidiary of the Borrower, shall be considered to be an
Unconsolidated Affiliate of the Borrower or any of its Subsidiaries.

 

“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is (i) owned in fee simple solely by the
Borrower or a Subsidiary (other than (i) after the effectiveness of the ILPT
Credit Facility, ILPT and (ii) an RMR Managed REIT) or (ii) leased solely by the
Borrower or a Subsidiary (other than (i) after the effectiveness of the ILPT
Credit Facility, ILPT and (ii) an RMR Managed REIT) pursuant to a Ground Lease
or other ground lease having terms and conditions reasonably acceptable to the
Administrative Agent; (b) such Property is in service; (c) such Property is used
for office, industrial or retail uses, or any other use incidental thereto;
(d) neither such Property, nor any interest of the Borrower or such Subsidiary
therein, is subject to any Lien (other than Permitted Liens of the types
described in clauses (a) through (c), (e) through (i) and (l)(iii) of the
definition thereof) or to any Negative Pledge (other than a Negative Pledge
permitted under clause (iii) of Section 9.2.(b)); (e) if such Property is owned
by a Subsidiary, (i) none of the Borrower’s direct or indirect ownership
interest in such Subsidiary is subject to any Lien (other than Permitted Liens
of the types described in clauses (a) through (c), (e) through (i) and
(l)(iii) of the definition thereof) or to any Negative Pledge (other than a
Negative Pledge permitted under clause (iii) of Section 9.2.(b)) and (ii) the
Borrower directly, or indirectly through a Subsidiary, has the right to sell,
transfer or otherwise dispose of such Property without the need to obtain the
consent of any Person; (f) such Property is located in a state of the United
States of America or in the District of Columbia; and (g) such Property is free
of all structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters which, individually or
collectively, materially impair the value of such Property.

 

“Unencumbered Asset Value” means, at any given time, the sum of:
(a)(i) Unencumbered Net Operating Income from all Unencumbered Assets for the
fiscal quarter most recently ending times (ii) 4 divided by (iii) the
Capitalization Rate; (b) the value of the Equity Interests in RMR Managed REITs
owned by the Borrower (such value determined at the lower of cost or Fair Market
Value), so long as such Equity Interests are not subject to any Liens (other
than Permitted Liens of the types described in clauses (a), (h) or (i) of the
definition thereof) or to any Negative Pledge (other than a Negative Pledge
permitted under clause (iii) of Section 9.2.(b)); (c) unrestricted cash and Cash
Equivalents of the Borrower so long as such cash and Cash Equivalents are not
subject to any Liens (other than Permitted Liens of the types described in
clauses (a) through (c), (e) through (i) and (k) of the definition thereof) or
to any Negative Pledge (other than a Negative Pledge permitted under
clause (iii) of Section 9.2.(b));

 

4

--------------------------------------------------------------------------------


 

and (d) the value of the Equity Interests in RMR Inc. owned by the Borrower
(such value determined at Fair Market Value), so long as such Equity Interests
are not subject to any Liens (other than Permitted Liens of the types described
in clauses (a), (h) or (i) of the definition thereof) or to any Negative Pledge
(other than a Negative Pledge permitted under clause (iii) of Section 9.2.(b)). 
To the extent that the value of the Equity Interests of RMR Managed REITs owned
by the Borrower would in the aggregate account for more than 25.0% of
Unencumbered Asset Value, such excess shall be excluded.  To the extent that the
value of the Equity Interests of RMR Inc. owned by the Borrower would in the
aggregate account for more than 3.0% of Unencumbered Asset Value, such excess
shall be excluded.  To the extent that (x) Properties leased by the Borrower or
a Subsidiary pursuant to a ground lease would, in the aggregate, account for
more than 10.0% of Unencumbered Asset Value, such excess shall be excluded or
(y) Properties owned or leased by Subsidiaries that are not Wholly Owned
Subsidiaries would, in the aggregate, account for more than 10.0% of
Unencumbered Asset Value, such excess shall be excluded.  With respect to any
Unencumbered Asset acquired during such fiscal quarter, Net Operating Income
attributable to such Unencumbered Asset shall be included in the calculation of
Unencumbered Asset Value on a pro forma basis reasonably acceptable to the
Administrative Agent. Notwithstanding the foregoing, for purposes of determining
Unencumbered Asset Value at any time, the Borrower may, in addition to the
Unencumbered Net Operating Income referred to in the immediately preceding
clause (a)(i), include the Unencumbered Net Operating Income of any Unencumbered
Asset acquired during the period following the end of the fiscal quarter most
recently ended through such time of determination on a pro forma basis
reasonably acceptable to the Administrative Agent.

 

“Unencumbered Mortgage Note” means a promissory note satisfying all of the
following requirements: (a) such promissory note is owned solely by the Borrower
or a Subsidiary (other than (i) after the effectiveness of the ILPT Credit
Facility, ILPT and (ii) an RMR Managed REIT); (b) such promissory note is
secured by a Lien on real property improved only with office, retail or
industrial buildings or other improvements of a type similar to improvements
located on the Properties as of the Agreement Date; (c) neither such promissory
note, nor any interest of the Borrower or such Subsidiary therein, is subject to
any Lien (other than Permitted Liens of the types described in
clauses (a) through (c), (e) through (i) and (l)(iii) of the definition thereof)
or to any Negative Pledge (other than a Negative Pledge permitted under
clause (iii) of Section 9.2.(b)); (d) if such promissory note is owned by a
Subsidiary, (i) none of the Borrower’s direct or indirect ownership interest in
such Subsidiary is subject to any Lien (other than Permitted Liens of the types
described in clauses (a) through (c), (e) through (i) and (l)(iii) of the
definition thereof) or to any Negative Pledge (other than a Negative Pledge
permitted under clause (iii) of Section 9.2.(b)) and (ii) the Borrower directly,
or indirectly through a Subsidiary, has the right to sell, transfer or otherwise
dispose of such promissory note without the need to obtain the consent of any
Person; and (e) such real property and related improvements are not subject to
any other Lien (other than Permitted Liens of the types described in clauses
(a) through (c) or (e) through (i) of the definition thereof).

 

“Unencumbered Net Operating Income” means the sum of (a) Net Operating Income
from all Unencumbered Assets for the fiscal quarter most recently ending and
(b) cash dividends received by the Borrower or any of its Subsidiaries from RMR
Managed REITs or RMR Inc. during the fiscal quarter most recently ending.  When
determining Unencumbered Net Operating Income, Net Operating Income attributable
to an Unencumbered Asset disposed of during such fiscal quarter shall be
excluded.

 

5

--------------------------------------------------------------------------------


 

“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates) and in the case of the Borrower shall include
(without duplication) Indebtedness that does not constitute Secured
Indebtedness.  Indebtedness secured solely by a pledge of Equity Interests which
is also recourse to the Borrower or a Subsidiary (other than ILPT and its
Subsidiaries) shall not be treated as Secured Indebtedness, and the Loans and
Reimbursement Obligations shall be treated as Unsecured Indebtedness for the
purposes of all covenant calculations and definitions under this Agreement.

 

(c)           The Credit Agreement is amended by adding the following sentence
to the end of Section 1.2 to read as follows:

 

For purposes of the definitions of “Adjusted EDITDA”, “EBITDA”, “Fixed Charges”,
“Funds From Operations”, “Secured Indebtedness”, “Total Asset Value”, “Total
Indebtedness”, “Unsecured Debt Service” and “Unsecured Indebtedness”, and when
determining compliance with the financial covenants in Sections 9.1.(a),
9.1.(b), 9.1.(c), 9.1.(d), 9.1.(e), and 9.1.(f), no RMR Managed REIT nor its
Subsidiaries shall be considered to be Subsidiaries of the Borrower so long as
(A) any Person that is not an Affiliate of the Borrower owns any Equity Interest
in such RMR Managed REIT and (B) in the case of a Subsidiary of such RMR Managed
REIT, neither the Borrower nor any of its Affiliates (other than such RMR
Managed REIT and its Subsidiaries) owns any Equity Interest in such Subsidiary.

 

(d)           The Credit Agreement is amended by amending Section 6.1(u) in full
to read as follows:

 

(u)           Business.  As of December 14, 2017, the Borrower and its
Subsidiaries are engaged primarily in the business of acquiring, owning,
operating and developing office, retail and industrial Properties predominantly
net leased to single tenants, together with other business activities incidental
thereto.

 

(e)           The Credit Agreement is amended by amending Section 8.5(a) in full
to read as follows:

 

(a)           Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website such as
www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender (or any Issuing Bank) pursuant to Article II.
and (ii) any Lender that has notified the Administrative Agent and the Borrower
that it cannot or does not want to receive electronic communications.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications. 
Documents or notices delivered electronically (other than by e-mail) shall be
deemed to have been delivered (A) with respect to deliveries made pursuant to
Sections 8.1., 8.2., 8.4.(b) and 8.4.(c) by proper filing with the Securities
and Exchange Commission and available on www.sec.gov, on the date of filing
thereof and (B) with respect to all other electronic deliveries (other than
deliveries made by e-mail), twenty-four (24) hours after the date and time on
which the Administrative Agent or the Borrower posts such documents or the
documents become available on a commercial website and the Administrative Agent
or the Borrower notifies each Lender of said posting and the Borrower notifies
Administrative Agent of said posting by causing an e-mail notification to be
sent to an e-mail address specified from time to time by the Administrative
Agent and provides a link thereto provided (x) if such notice or other

 

6

--------------------------------------------------------------------------------


 

communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of 
10:00 a.m. Eastern time on the next business day for the recipient and (y) if
the deemed time of delivery occurs on a day that is not a business day for the
recipient, the deemed time of delivery shall be 10:00 a.m. Eastern time on the
next business day for the recipient.  Notwithstanding anything contained herein,
the Borrower shall deliver paper copies of any documents to the Administrative
Agent or to any Lender that requests such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.  Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

(f)            The Credit Agreement is amended by amending Section 9.1(a) in
full to read as follows:

 

(a)           Leverage Ratio.  The Borrower shall not permit the ratio of
(i) Total Indebtedness to (ii) Total Asset Value to exceed 0.60 to 1.00 at any
time; provided, however, that if such ratio is greater than 0.60 to 1.00 but is
not greater than 0.65 to 1.00, then the Borrower shall be deemed to be in
compliance with this subsection (a) so long as (i) the Borrower completed a
Material Acquisition during the fiscal quarter, or the fiscal quarter
immediately preceding the fiscal quarter, in which such ratio first exceeded
0.60 to 1.00, (ii) such ratio does not exceed 0.60 to 1.00 for a period of more
than three consecutive fiscal quarters immediately following the fiscal quarter
in which such Material Acquisition was completed, (iii) the Borrower has not
maintained compliance with this subsection (a) in reliance on this proviso more
than two times during the term of this Agreement and (iv) such ratio is not
greater than 0.65 to 1.00 at any time.  During the period from and after the
effectiveness of the ILPT Credit Facility until the ILPT Offering, for purposes
of calculating such ratio, (A) Total Indebtedness shall be adjusted by deducting
therefrom an amount equal to the lesser of (1) the unrestricted cash proceeds
held by the Borrower as of the date of measurement which proceeds were received
by the Borrower from ILPT in payment of the “SIR Note” as defined in the ILPT
Registration Statement (and which proceeds were received by ILPT under the ILPT
Credit Facility) and (2) the amount of Total Indebtedness that by its terms is
scheduled to mature within 24 months, and (B) Total Asset Value shall be
adjusted by deducting therefrom the amount by which Total Indebtedness is
adjusted under the preceding clause (A).

 

(g)           The Credit Agreement is amended by amending Section 9.1(d) in full
to read as follows:

 

(d)           Unencumbered Leverage Ratio.  The Borrower shall not permit the
ratio of (i) Unsecured Indebtedness to (ii) Unencumbered Asset Value, to be
greater than 0.60 to 1.00 at any time; provided, however, that if such ratio is
greater than 0.60 to 1.00 but is not greater than 0.65 to 1.00, then the
Borrower shall be deemed to be in compliance with this subsection (d) so long as
(i) the Borrower completed a Material Acquisition during the fiscal quarter, or
the fiscal quarter immediately preceding the fiscal quarter, in which such ratio
first exceeded 0.60 to 1.00, (ii) such ratio does not exceed 0.60 to 1.00 for a
period of more than three consecutive fiscal quarters immediately following the
fiscal quarter in which such Material Acquisition was completed, (iii) the
Borrower has not maintained compliance with this subsection (d) in reliance on
this proviso more than two times during the term of this Agreement and (iv) such
ratio is not greater than 0.65 to 1.00 at any time. During the period from and
after the effectiveness of the ILPT Credit Facility until the ILPT Offering, for
purposes of calculating such ratio, (A) Unsecured Indebtedness shall be adjusted
by deducting therefrom an amount equal to the lesser of (1) the unrestricted
cash proceeds held by the Borrower as of the date of measurement which

 

7

--------------------------------------------------------------------------------


 

proceeds were received the Borrower from ILPT in payment of the “SIR Note” as
defined in the ILPT Registration Statement (and which proceeds were received by
ILPT under the ILPT Credit Facility) and (2) the amount of Unsecured
Indebtedness that by its terms is scheduled to mature within 24 months, and
(B) Unencumbered Asset Value shall be adjusted by deducting therefrom the amount
by which Unsecured Indebtedness is adjusted under the preceding clause (A).

 

(h)           The Credit Agreement is amended by amending Section 9.1(f)(i) in
full to read as follows:

 

(i)            Investments in Unconsolidated Affiliates and other Persons that
are not Subsidiaries (other than RMR Managed REITs and RMR Inc.), such that the
aggregate value of such Investments (determined in a manner consistent with the
definition of Total Asset Value or, if not contemplated under the definition of
Total Asset Value, as determined in accordance with GAAP) exceeds 10.0% of Total
Asset Value at any time;

 

(i)            The Credit Agreement is amended by amending Section 9.1(i) in
full to read as follows:

 

(i)            Dividends and Other Restricted Payments.   Subject to the second
and third sentences of this paragraph (i), if an Event of Default exists, the
Borrower shall not, and shall not permit any of its Subsidiaries to, declare or
make any Restricted Payments except that the Borrower may declare and make cash
distributions to its shareholders in an aggregate amount not to exceed the
minimum amount necessary for the Borrower to remain in compliance with
Section 7.11. and to avoid the imposition of income or excise taxes imposed
under Sections 857(b)(1), 857(b)(3) and 4981 of the Internal Revenue Code and
Subsidiaries may pay Restricted Payments to the Borrower or any other
Subsidiary.  If an Event of Default specified in Section 10.1.(a),
Section 10.1.(e) or Section 10.1.(f) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 10.2.(a), the Borrower shall not, and shall not
permit any Subsidiary to, make any Restricted Payments to any Person except that
Subsidiaries may pay Restricted Payments to the Borrower or any other
Subsidiary.  Nothing in this paragraph (i) shall prohibit ILPT from declaring
and making Restricted Payments to its shareholders.

 

Section 2.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:

 

(a)           A counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and the Requisite Lenders; and

 

(b)           Such other documents, instruments and agreements as the
Administrative Agent may reasonably request.

 

Section 3.  Representations.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)           Authorization.  The Borrower has the right and power, and has
taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms.  This Amendment has been duly executed and delivered by a duly authorized
officer of the Borrower and each of this Amendment and the Credit Agreement, as
amended by this Amendment, is a legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its respective
terms except as (i) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws

 

8

--------------------------------------------------------------------------------


 

affecting creditors’ rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.

 

(b)           Compliance with Laws, etc.  The execution and delivery by the
Borrower of this Amendment and the performance by the Borrower of this Amendment
and the Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise:  (i) require any Governmental Approval or violate any
Applicable Law (including Environmental Laws) relating to the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of Borrower or any other Loan Party,
or any indenture, agreement or other instrument to which the Borrower or any
other Loan Party is a party or by which it or any of its properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Loan Party.

 

(c)           No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof or will exist immediately after giving effect
to this Amendment.

 

Section 4.  Reaffirmation of Representations by Borrower.  The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower
and the other Loan Parties to the Administrative Agent and the Lenders in the
Credit Agreement and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full.

 

Section 5.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.

 

Section 6.  Expenses.  The Borrower shall reimburse the Administrative Agent
upon demand for all costs and expenses (including attorneys’ fees) incurred by
the Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.

 

Section 7.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 9.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only from the date as of which this Amendment is dated,
unless otherwise specifically stated herein.

 

Section 10.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 11.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.

 

[Signatures on Next Page]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.

 

 

SELECT INCOME REIT

 

 

 

 

 

By:

/s/ John C. Popeo

 

Name:

John C. Popeo

 

Title:

Chief Financial Officer and Treasurer

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Select Income REIT]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, as a Revolving Lender, as a Term Loan
Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ Matthew Ricketts

 

Name:

Matthew Ricketts

 

Title:

Managing Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Select Income REIT]

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Cheryl Sneor

 

Name:

Cheryl Sneor

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Select Income REIT]

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ John Rowland

 

Name:

John Rowland

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Select Income REIT]

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Sheena Lee

 

Name:

Sheena Lee

 

Title:

Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Select Income REIT]

 

 

MIZUHO BANK, LTD.

 

 

 

 

 

By:

/s/ John Davies

 

Name:

John Davies

 

Title:

Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Select Income REIT]

 

 

COMPASS BANK

 

 

 

 

 

By:

/s/ Brian Tuerff

 

Name:

Brian Tuerff

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Select Income REIT]

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

By:

/s/ Emanuel Ma

 

Name:

Emanuel Ma

 

Title:

Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Select Income REIT]

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

 

 

By:

/s/ Craig Pearson

 

Name:

Craig Pearson

 

Title:

Associate Director

 

 

 

 

By:

/s/ Darlene Arias

 

Name:

Darlene Arias

 

Title:

Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Select Income REIT]

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ John R. Roach Jr

 

Name:

John R. Roach Jr

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Select Income REIT]

 

 

 

REGIONS BANK

 

 

 

 

By:

/s/ Paul E. Burgan

 

Name:

Paul E. Burgan

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Select Income REIT]

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

By:

/s/ Mark Edwards

 

Name:

Mark Edwards

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Select Income REIT]

 

 

 

FIRST HAWAIIAN BANK

 

 

 

 

By:

/s/ Derek Chang

 

Name:

Derek Chang

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Select Income REIT]

 

 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Michael J. Sedivy

 

Name:

Michael J. Sedivy

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Select Income REIT]

 

 

 

FIFTH THIRD BANK

 

 

 

 

By:

/s/ Lauren Smetana

 

Name:

Lauren Smetana

 

Title:

Associate Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Select Income REIT]

 

 

 

FIRST TENNESSEE BANK, N.A.

 

 

 

 

By:

/s/ Jean Brennan

 

Name:

Jean Brennan

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------